                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

 TRAVIS BRENT OWENBY,                             )
                                                  )
            Petitioner,                           )
                                                  )
 v.                                               )            No. 2:20-CV-130-DCLC-CRW
                                                  )
 U.S. ATTORNEY GENERAL,                           )
                                                  )
            Respondent.                           )

                                  MEMORANDUM OPINION

       The Court is in receipt of a pro se prisoner’s filing that he calls a petition for a writ of

habeas corpus [Doc. 2] from Petitioner, a federal pretrial detainee who is currently housed in the

Butner Federal Medical Center in Butner, North Carolina due to criminal charges against him in a

proceeding before this Court, United States v. Owenby, 2:19-CR-080-DCLC-CRW-1 (E.D. Tenn.,

filed June 11, 2019) [Id. at 2]. In this filing, Petitioner requests that the Court locate a habeas

corpus petition filed by a separate prisoner and file it on Petitioner’s behalf in this case and sets

forth a number of complaints about the conditions of his federal confinement and other incidents

during that confinement [Id.].

       First, Petitioner recently filed a habeas corpus petition under § 2241 in this Court in which

he sought to challenge his pretrial detention and set forth allegations regarding the conditions of

his confinement that the Court transferred to the United States District Court for the Eastern

District of North Carolina. Owenby v. United States, 2:20-CV-113-DCLC-CRW (E.D. Tenn. June

11, 2020). As Petitioner arguably sets forth new claims in his most recent filing and this Court

lacks jurisdiction over Petitioner’s claims for § 2241 relief and is not the correct venue for any

claims for § 1983 relief as set forth more fully herein, however, the Court will transfer this action




           Case 5:20-hc-02121-BO Document 5 Filed 06/26/20 Page 1 of 3
to the Eastern District of North Carolina to allow that Court to determine the best way to address

Petitioner’s duplicative and/or new claims in this action.

       Specifically, to the extent that Petitioner seeks habeas corpus relief from his pretrial

detention in the instant action, these claims are governed by 28 U.S.C. § 2241. Phillips v. Court

of Common Pleas, 668 F.3d 804, 809 (6th Cir. 2012). A writ of habeas corpus pursuant to § 2241

may be granted by “the district courts and any circuit judge within their respective jurisdictions.”

28 U.S.C. § 2241(a). The Supreme Court has interpreted this provision as requiring jurisdiction

over a habeas petitioner’s custodian, regardless of whether the petitioner is within the court’s

jurisdiction. Rumsfeld v. Padilla, 542 U.S. 426, 434–35 (2004) (holding that the proper respondent

for a habeas corpus action “is ‘the person’ with the ability to produce the prisoner's body before

the habeas court”). As this Court lacks jurisdiction over the Warden of the Butner Federal Medical

Center in Butner, North Carolina, where Petitioner is confined, it lacks jurisdiction over

Petitioner’s claims for relief under § 2241.

       This Court also is not the proper venue for any claims for § 1983 relief arising out of the

conditions of Petitioner’s confinement in Butner, North Carolina that he seeks to assert in this

action. The general venue statute for federal district courts provides in relevant part as follows:

               A civil action may be brought in—(1) a judicial district in which any
               defendant resides, if all defendants are residents of the State in
               which the district is located; (2) a judicial district in which a
               substantial part of the events or omissions giving rise to the claim
               occurred, or a substantial part of property that is the subject of the
               action is situated; or (3) if there is no district in which an action may
               otherwise be brought as provided in this section, any judicial district
               in which any defendant is subject to the court's personal jurisdiction
               with respect to such action.

28 U.S.C.A. § 1391(b)(1)-(3).




                                                  2

           Case 5:20-hc-02121-BO Document 5 Filed 06/26/20 Page 2 of 3
       The Court therefore concludes that the proper venue for this case is United States District

Court for the Eastern District of North Carolina. 28 U.S.C. §§ 113(a); O’Neill v. Battisti, 472 F.2d

789, 791 (6th Cir. 1972) (finding that venue in a suit against a public official lies in the district

where he performs his official duties). A federal district court may transfer a civil action to any

district or division where it could have been filed originally “in the interest of justice.” 28 U.S.C.

§ 1406(a). Accordingly, the Clerk will be DIRECTED to transfer this action to the United States

District Court for the Eastern District of North Carolina and to close this Court’s file.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

       E N T E R:

                                                      s/Clifton L. Corker
                                                      United States District Judge




                                                  3

           Case 5:20-hc-02121-BO Document 5 Filed 06/26/20 Page 3 of 3
